Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a thermally insulated conduit pipe.
Group II, claim(s) 12-15, drawn to a method from producing a thermally insulated conduit pipe.
Group III, claim(s) 16-17, drawn to a method from producing a thermally insulated conduit pipe.
Group IV, claim(s) 18, drawn to a cover device.
Group V, claim(s) 19-20, drawn to a use of hydrofluoroolefins.
Group VI, claim(s) 21, drawn to a pipe system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - VI lack unity of invention because even though the inventions of these groups require the technical feature of the conduit pipe recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/042300 (cited by applicant).
	WO 2015/042300 discloses a method for producing a thermally insulated conduit pipe having a pipe-in-pipe (PIP) construction (page 1, lines 8-14), wherein the thermal insulation is formed in the cavity of the PIP system (claim 2) by foaming a polyurethane composition containing a polyol, a polyisocyanate and a blowing agent mixture containing 5-60 mol.% water, 40-95 mol.% of a mixture of HFO and HCFO and a hydrocarbon blowing agent (page 9, line 35 – page 10, line 10).  The hydrocarbon blowing agent is preferably cyclopentane (claim 9) contained in a ratio of hydrocarbon to HFO/HCFO of 15:85 to 30:70 (claim 8).  It is assumed that the disclosed blowing agent mixture also corresponds to the cell gas of the produced foam.  WO 2015/042300 also discloses HFO and HCFO selected from HFO 1234ze (1,3,3,3-tetrafluoropropene), HCFO 1233zd (1-chloro-3,3,3-trifluoropropene) and HFO 1336mzz (1,1,1,4,4,4-hexafluoro-2-butene) (claim 10).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 24, 2021